FILED
                           NOT FOR PUBLICATION
                                                                             JUN 14 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30227

              Plaintiff - Appellee,              D.C. No. 1:13-cr-00113-SPW-1

 v.
                                                 MEMORANDUM*
FELIS LUSIANO ROMO,

              Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                             Submitted June 8, 2016**
                               Seattle, Washington

Before: PAEZ, BYBEE, and CHRISTEN, Circuit Judges.

      Felis Romo appeals his jury conviction and sentence for conspiracy to

possess methamphetamine with intent to distribute in violation of 21 U.S.C. § 846,

possession with intent to distribute methamphetamine in violation of 21 U.S.C.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 841(a)(1), and felon in possession of a firearm in violation of 18 U.S.C.

§ 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. The district court did not err by denying Romo’s motion to suppress.

Romo argues that, absent the officers’ illegal entry into the camper where he was

staying and their decision to seize him, the officers would have lacked probable

cause for the search warrant that led to discovery of the evidence he now seeks to

suppress. But the officers’ entry and resulting seizure of Romo were reasonable

for two reasons. First, the officers were serving arrest warrants for people they

knew lived on the property, and an arrest warrant “implicitly carries with it the

limited authority to enter a dwelling in which the suspect lives when there is reason

to believe the suspect is within.” Payton v. New York, 445 U.S. 573, 603 (1980).

When officers sought to enter the camper, only one of the people subject to arrest

had been located, and officers knew someone was in the camper. Moreover, once

officers discovered Romo, they acted reasonably by detaining him for their safety

and to identify him. See United States v. Christian, 356 F.3d 1103, 1106–07 (9th

Cir. 2004).

      Second, officers could reasonably have thought the camper harbored

someone who posed a danger, justifying a protective sweep under Maryland v.

Buie, 494 U.S. 325 (1990). It was apparent that someone was in the camper, the


                                          2
property was known to harbor drug dealers, and the officers had announced

themselves and arrested people on the property. Under these circumstances, an

officer could reasonably believe that the person in the camper posed a danger. See

United States v. Hoyos, 892 F.2d 1387, 1396 (9th Cir. 1989) (officers reasonably

feared for their safety from individuals hiding in a house thought to harbor drug

dealers when officers had announced themselves and arrested someone outside the

house), overruled on other grounds by United States v. Ruiz, 257 F.3d 1030 (9th

Cir. 2001); see also United States v. Arellano-Ochoa, 461 F.3d 1142, 1146 (9th

Cir. 2006) (defendant’s furtive movements and hiding behind a door made it

reasonable for officers to conclude there was a likelihood of danger to themselves).

       2. The district court did not abuse its discretion by assigning two criminal

history points based on Romo’s prior conviction. See United States v. Carty, 520
F.3d 984, 993 (9th Cir. 2008) (en banc) (“The abuse of discretion standard applies

to all sentencing decisions . . . .”). First, the district court was permitted to rely on

the NCIC computerized criminal history records. See United States v.

Marin-Cuevas, 147 F.3d 889, 895 (9th Cir. 1998). Second, the district court did

not abuse its discretion by relying on the NCIC records instead of the sheriff’s

records. The Probation Officer explained that the NCIC records reflect actual




                                             3
court records, she considered the NCIC records to be a more reliable indicator of

the conviction, and it was her practice to rely on those records.

      AFFIRMED.




                                           4